HAWICINS, J.
Appellant was indicted and convicted for possessing intoxicating liquor under the prohibition law (Acts 36th Leg. [1919] 2d Called Sess. c. 78), prior to the amendment thereof by chapter 61, Acts 1st Called Sess. 37th Legislature (1921). By the provisions of the amendment the possession of intoxicating liquor is not an offense, unless so possessed for the purpose of sale. The amendment carried no saving clause as to pending- eases, and the further prosecution of this case cannot be maintained. See No. 6510, Petit v. State, 235 S. W. 579, decided November 30, 1921; No. 6493, Francis v. State, 235 S. W. 580, decided December 7, 1921; No. 6571, Dossett v. State, 235 S. W. 1093, and No. 6570, Williams v. State, 235 S. W. 1092, the last two cases decided December 21, 1921.
The judgment of the trial court is reversed, and the prosecution ordered dismissed.